TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00703-CV




                                   In re Tina Hutcherson




                    ORIGINAL PROCEEDING FROM MILAM COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied, and the emergency motion to stay

the trial court’s declaratory judgment proceeding is dismissed as moot. See Tex. R. App.

P. 52.8(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: November 16, 2022